Citation Nr: 0520175	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-21 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a mental 
disorder characterized as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to 
September 1980.  The veteran had additional active service 
from September 1980 to November 1985 from which he received a 
discharge under other than honorable conditions.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).

The Board notes that, at the veteran's request, he was 
scheduled to present testimony before a Veterans Law Judge 
(VLJ) at the Central Office in Washington, D.C., on March 15, 
2005.  The veteran was notified of such scheduled hearing via 
a December 2004 Board letter.  However, the veteran failed to 
report to the hearing.  As the record does not contain 
further indication that the veteran or his representative 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for a Central Office hearing withdrawn.  
See 38 C.F.R. § 20.702 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  In a June 1996 rating decision, the RO denied the 
veteran's claim of service connection for paranoid 
schizophrenia.

3.  Subsequently, in a February 1999 rating decision, the RO 
declined to reopen the veteran's claim on the grounds that 
there was no evidence showing that the onset of the claimed 
paranoid schizophrenia was related to a period of honorable 
service.  The veteran perfected his appeal to the Board 
regarding the February 1999 rating decision.  And, in a July 
2001 Board decision, the Board declined to reopen the 
veteran's claim of service connection for paranoid 
schizophrenia as there was no evidence linking the claimed 
disorder with a period of honorable service.  The July 2001 
Board decision is final.

4.  The evidence associated with the claims file since the 
July 2001 Board decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a mental disorder characterized as paranoid 
schizophrenia.


CONCLUSIONS OF LAW

1.  The July 2001 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Since the July 2001 Board decision, the record does not 
contain evidence which is new and material, and the claim of 
service connection for a mental disorder characterized as 
paranoid schizophrenia is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed for a reopening of his claim 
of service connection via August 2002 and January 2004 RO 
letters, the November 2002 rating decision, and the June 2003 
statement of the case (SOC).  In addition, the August 2002, 
November 2003 and January 2004 RO letters, and the June 2003 
SOC also provided the appellant with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the appellant's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters and the SOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the appellant's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a June 1996 
rating decision, the RO denied the veteran's claim of service 
connection for paranoid schizophrenia.  Subsequently, in a 
February 1999 rating decision, the RO declined to reopen the 
veteran's claim on the grounds that there was no evidence 
showing that the onset of the claimed paranoid schizophrenia 
was related to a period of honorable service.  The veteran 
perfected his appeal to the Board regarding the February 1999 
rating decision.  And, in a July 2001 Board decision, the 
Board declined to reopen the veteran's claim of service 
connection for paranoid schizophrenia as there was no 
evidence linking the claimed disorder with a period of 
honorable service.  The July 2001 Board decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in March 2002, the 
veteran submitted a statement indicating that he was seeking 
to reopen his previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version following the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
March 2002) after August 29, 2001.

As discussed above, in a June 1996 rating decision, the RO 
denied the veteran's claim of service connection for paranoid 
schizophrenia on the ground that there was no nexus to 
service.  Subsequently, in a February 1999 rating decision 
and the July 2001 Board decision, the VA declined to reopen 
the veteran's claim of service connection for paranoid 
schizophrenia as there was no evidence linking the claimed 
disorder with a period of honorable service.  

Since the last final Board decision in July 2001 Board 
decision, the evidence of record includes an RO request to 
the Mobil/Biloxi VA Medical System for treatment records 
relevant to the claim on appeal.  However, the response 
obtained noted that no progress notes were available for this 
veteran.

In addition, following the veteran's claim to reopen his 
claim submitted in March 2002, the RO sent the veteran 
letters in August 2002 and January 2004 explaining the 
evidence necessary to reopen his claim.  However, to the 
present, the veteran has not submitted any additional 
evidence in support of his claim.
 
Therefore, upon a review of the evidence, the Board finds 
that the veteran has not submitted new evidence which is not 
redundant or cumulative of other evidence previously 
considered.  As well, the veteran has not submitted evidence 
which is material as it does not relate to an unestablished 
fact necessary to substantiate the claims, this being 
evidence of a nexus between the claimed disorder and 
honorable service.  

The Board recognizes the veteran's sincere belief in that the 
claimed disorder is related to honorable service, but, 
without the appropriate medical training, his opinions are 
not significant enough, standing alone, to warrant reopening 
the claim.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  The veteran has not submitted any evidence, 
including any evidence showing a nexus to honorable service.  
The veteran's statements do not establish the necessary 
nexus, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

For the foregoing reasons, the appellant's claim of service 
connection for a mental disorder characterized as paranoid 
schizophrenia is not reopened.  38 U.S.C.A.
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for a mental disorder 
characterized as paranoid schizophrenia, the appeal is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


